DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 11/6/2020, 8/6/2020 and 11/8/2019 are being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leen et al. ("Leen") [U.S. Pub. 2011/0137467] in view of Imes et al. ("Imes") [U.S. Pub. 2017/0344044] further in view of Dawes et al. ("Dawes") [U.S. Pub. 2012/0188072].

With regard to claim 1, Leen teaches a method of operating a heating, ventilation, or air conditioning (HVAC) system ("operate one or more pieces of HVAC equipment [abstract]"), the method comprising: 
retrieving a control input ("equipment interface module 22 may operate HVAC component 12 in accordance with a sensor signal from return air sensor 36 and/or remote temperature sensor 40 [par. 0030]") responsive to determining that a connection to a local wireless network cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"); 
generating a control signal for HVAC equipment based on the control input ("equipment interface module 22 may step in and provide appropriate instructions to HVAC component controller 20 [par. 0030]"); and 
providing the control signal to the HVAC equipment to affect operation of the HVAC equipment ("equipment interface module 22 may step in and provide appropriate instructions to HVAC component controller 20 [par. 0030]").
	Although Leen teaches where a connection to a local wireless network cannot be established (as presented above) and where various backup control methods can be utilized in response ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026]") including maintaining a previous set point [par. 0031], a schedule [par. 0031], an algorithm [par. 0034], or based on data from other remote devices [0027], 
Leen does not explicitly teach where the input is from a remote computing system.
In an analogous art (HVAC control), Imes teaches receiving input from a remote computing system ("portions of event data can be communicated from a remote server to the controller, and used with a programming schedule stored within the controller to schedule an event [par. 0104]").
	Imes further teaches, "energy management system 100 can utilize energy management information (EMI) to manage energy production, consumption, curtailment, load shedding, purchase decisions, demand response decisions, or any combination thereof [par. 0041]."
	In light of Imes' teachings, it can be seen that utilizing an energy management system, including a remote server, allows for greater power control and management within a site. Because Leen teaches looking to other devices when determining HVAC control decisions when communication to a thermostat cannot be established [par. 0027] and implementing various control methods [pars. 0031, 0034], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Imes' teachings of utilizing a remote computing system, for the benefit of providing the system of Leen with a wider array of capabilities when looking to another device when determining 
	Although Leen teaches where a connection to a local wireless network cannot be established (as presented above), Leen does not explicitly teach using a cellular network.
	In an analogous art (equipment failure), Dawes teaches using a cellular network ("In general, broadband communication 412 is the primary means of connection between the gateway 102 and the iConnect server 104 and the GPRS/CDMA 414 and/or PSTN 416 interfaces acts as back-up for fault tolerance in case the user's broadband connection fails for whatever reason [par. 0156]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the teachings of Leen and Imes, to include using a cellular network when a broadband connection has failed, for the added benefit of providing a method of backup communication and control. 

With regard to claim 2, the combination above teaches the method of claim 1. Imes in the combination further teaches wherein the remote computing system uses historical data associated with the HVAC equipment to generate the control input, the historical data comprising a historical trend associated with a temperature setpoint for the HVAC equipment ("using historical device consumption data received in a site report, and forecasted device consumption data. Control data can then be generated to alter an operating condition of the network device in response to the grid condition and the preference of the owner and the energy capacity of site 202 [par. 0068]" and [pars. 0041, 0172] showing various combinations of data which can be used to determine setpoints).

With regard to claim 3, the combination above teaches the method of claim 1. Imes in the combination further teaches wherein the remote computing system uses weather data specific to a location of the HVAC system to generate the control input ("a weather forecast can be determined, and an event can be scheduled to adjust a wireless thermostat accessible to the energy network [par. 0102]").

With regard to claim 4, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein the remote computing system uses a backup schedule associated with the HVAC equipment to generate the control input ("equipment interface module 22 may provide .

With regard to claim 5, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein providing the control signal to the HVAC equipment comprises providing the control signal to the HVAC equipment via a wired connection ("equipment interface module 22 may operate HVAC component 12 [par. 0030]" and "HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]").

With regard to claim 6, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein generating the control signal for the HVAC equipment comprises generating a temperature setpoint for the HVAC equipment ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature (as indicated by return air sensor 36) at a predetermined set point [par. 0031]").

With regard to claim 7, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein generating the control signal for the HVAC equipment comprises generating a humidity setpoint for the HVAC equipment ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature (as indicated by return air sensor 36) at a predetermined set point … in addition, humidity and/or other parameters may be similarly controller [par. 0031]").

With regard to claim 9, the combination above teaches claim 1. Claim 9 recite limitations having the same scope se those pertaining to claim 1; therefore, claim 9 is rejected along the same ground as claim 1.
Claim 9 differs from claim 1 where claim 9 recites the additional limitation (which Leen in the combination teaches) of a device comprising one or more circuits (see [fig. 1] Equipment Interface Module (22) and HVAC component Controller (20)).

With regard to claim 10, the combination above teaches the device of claim 9. Leen in the combination further teaches wherein the one or more circuits are configured to provide the control signal to the HVAC equipment via a wired connection between the HVAC equipment and the device ("equipment interface module 22 may operate HVAC component 12 [par. 0030]" and "HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]"). 

With regard to claim 11, the combination above teaches the device of claim 10. Leen in the combination teaches the device further comprising a plurality of terminals for forming the wired connection ("HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]" and "such as electrical connections 24 and 26 [par. 0036]"). 

With regard to claim 12, the combination above teaches the device of claim 9. Leen in the combination further teaches wherein the device is separate from the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is separate from HVAC (12)). 

With regard to claim 13, the combination above teaches the device of claim 9. Leen in the combination further teaches wherein the device is built into the HVAC equipment ("HVAC component controller 20 may be an integrated furnace controller that is configured to control various components of HVAC system 10 [par. 0020]"). 

With regard to claim 14, the combination above teaches the device of claim 10. Imes in the combination further teaches wherein the remote computing system uses historical data associated with the HVAC equipment and weather data specific to a location of the HVAC system to generate the control input ("using historical device consumption data received in a site report, and forecasted device consumption data. Control data can then be generated to alter an operating condition of the network device in response to the grid condition and the preference of the owner and the energy capacity of site 202 [par. 0068]" and "a weather forecast can be determined, and an event can be scheduled to adjust a wireless thermostat accessible to the energy network [par. 0102]" and [pars. 0041, 0172] showing various combinations of data which can be used to determine setpoints). 

With regard to claim 15, the combination above teaches the device of claim 10. Leen in the combination further teaches wherein the remote computing system uses a backup schedule associated with the HVAC equipment to generate the control input ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026]" and "control the building air temperature in accordance with a schedule [par. 0031];" as presented above, the combination teaches where the remote computing device provides the control input).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Imes in view of Dawes further in view of Young [U.S. Pub. 2012/0298763].

With regard to claim 8, the combination of Leen, Imes, and Dawes teaches the method of claim 1. Leen in the combination further teaches wherein determining that the connection to the local wireless network cannot be established comprises at least one of: 
determining that a first wireless connection between an adapter unit coupled to the HVAC equipment and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"); or 
determining that a second wireless connection between the headless thermostat device and a user device cannot be established. 
Note: claim is presented in the alternative.
The combination does not explicitly teach where the thermostat device is a headless thermostat device wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").


With regard to claim 16, the combination of Leen, Imes, and Dawes teaches the device of claim 10. Leen in the combination further teaches wherein the device comprises an adapter unit coupled to the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is coupled to HVAC (12)), and 
wherein determining that the connection to the local wireless network cannot be established comprises determining that a wireless connection between the adapter unit and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"). 
The combination does not explicitly teach where the thermostat device is a headless thermostat device wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the thermostat of Leen, with the headless thermostat of Young, because the thermostat of Young would predictably be able to provide the same functionality as the thermostat in Leen and result in being to provide input to the HVAC system in a similar way.  

Claims 17-22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Imes.

With regard to claim 17, Leen teaches a method of operating a heating, ventilation, or air conditioning (HVAC) system ("operate one or more pieces of HVAC equipment [abstract]"), the method comprising: 
generating a control signal for HVAC equipment ("equipment interface module 22 may step in and provide appropriate instructions to HVAC component controller 20 [par. 0030]") by executing a backup control algorithm ("equipment interface module 22 may provide backup control to the HVAC system 10 [par. 0026]") responsive to determining that a connection to a local wireless network cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"), 
wherein the backup control algorithm uses past data associated with the HVAC equipment as a control input ("equipment interface module 22 may maintain building air temperature in accordance with the most recent temperature set point used by thermostat 28 [par. 0031]"); and 
providing the control signal to the HVAC equipment to affect operation of the HVAC equipment ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature [par. 0031]").
Although Leen teaches using past data (as presented above), Leen does not explicitly teach using historical data.
	In an analogous art (HVAC control), Imes using historical data as a control input ("using historical device consumption data received in a site report, and forecasted device consumption data. Control data can then be generated to alter an operating condition of the network device in response to the grid condition and the preference of the owner and the energy capacity of site 202 [par. 0068]" and [pars. 0041, 0172] showing various combinations of data which can be used to determine setpoints) 
Imes further teaches, "energy management system 100 can utilize energy management information (EMI) to manage energy production, consumption, curtailment, load shedding, purchase decisions, demand response decisions, or any combination thereof [par. 0041]."
	In light of Imes' teachings, it can be seen that utilizing an energy management system allows for greater power control and management within a site. Therefore, one of ordinary skill in the art at the time of filing the invention would have fond it obvious to include Imes' various data analysis techniques to control an HVAC, with the teachings of Leen, for the benefit of more sophisticated control.

With regard to claim 18, the combination above teaches the method of claim 17. Imes in the combination further teaches wherein the historical data comprises a historical trend associated with a temperature setpoint for the HVAC equipment ("using historical device consumption data received in a site report, and forecasted device consumption data. Control data can then be generated to alter an operating condition of the network device in response to the grid condition and the preference of the owner and the energy capacity of site 202 [par. 0068]" and [pars. 0041, 0172] showing various combinations of data which can be used to determine setpoints).

With regard to claim 19, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein the control input comprises a first control input ("Controller 34 may be configured to provide appropriate instructions to HVAC component controller 20 in response to calls for heating and/or cooling that may originate from thermostat 28 [par. 0024]"), and 
wherein the backup control algorithm uses a backup schedule associated with the HVAC equipment as a second control input ("equipment interface module 22 may provide backup control to the HVAC system 10 [par. 0026]" and "indicated by one or more settings made by an installer … and then provide the appropriate instructions to properly operate HVAC component 12 via a sometimes simplified control algorithm [par. 0034]"). 

With regard to claim 20, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein the control input comprises a first control input ("Controller 34 may be configured to provide appropriate instructions to HVAC component controller 20 in response to calls for heating and/or cooling that may originate from thermostat 28 [par. 0024]"), and 
wherein the backup control algorithm uses a measured outdoor air temperature as a second control input ("equipment interface module 22 may provide backup control to the HVAC system 10 [par. 0026]" and "remote temperature sensor 40 may be an outdoor air temperature sensor [par. 0027]").

With regard to claim 21, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein providing the control signal to the HVAC equipment comprises providing the control signal to the HVAC equipment via a wired connection ("equipment interface module 22 may operate HVAC component 12 [par. 0030]" and "HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]").

With regard to claim 22, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein generating the control signal for the HVAC equipment comprises generating a temperature setpoint for the HVAC equipment ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature (as indicated by return air sensor 36) at a predetermined set point [par. 0031]").

With regard to claim 24, the combination above teaches the method of claim 17. Imes in the combination further teaches wherein the historical data comprises runtime associated with the HVAC equipment ("historical energy demand data [par. 0041]" and [pars. 0041, 0172] showing various combinations of data which can be used to determine setpoints).

With regard to claim 25, the combination above teaches claim 17. Claim 25 recite limitations having the same scope se those pertaining to claim 17; therefore, claim 25 is rejected along the same ground as claim 17.
Claim 25 differs from claim 17 where claim 25 recites the additional limitation (which Leen in the combination teaches) of a device comprising one or more circuits (see [fig. 1] Equipment Interface Module (22) and HVAC component Controller (20)).

With regard to claim 26-29, the combination above teaches claims 18-21. Claims 26-29 recite limitations having the same scope as those pertaining to claims 18-21, respectively; therefore, claims 26-29 are rejected along the same grounds as claims 18-21.

With regard to claim 30, the combination above teaches the device of claim 25. Leen in the combination further teaches wherein the device is separate from the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is separate from HVAC (12)). 

With regard to claim 31, the combination above teaches the device of claim 25. Leen in the combination further teaches wherein the device is built into the HVAC equipment ("HVAC component controller 20 may be an integrated furnace controller that is configured to control various components of HVAC system 10 [par. 0020]"). 

With regard to claim 32, the combination above teaches the device of claim 30. Leen in the combination teaches the device further comprising a plurality of terminals for forming the wired connection ("HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]" and "such as electrical connections 24 and 26 [par. 0036]").

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Imes further in view of Young.

With regard to claim 23, the combination of Leen and Imes teaches the method of claim 17. Leen in the combination further teaches wherein determining that the connection to the local wireless network cannot be established comprises at least one of: 
determining that a first wireless connection between an adapter unit coupled to the HVAC equipment and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"); or 
determining that a second wireless connection between the headless thermostat device and a user device cannot be established.
Note: claim is presented in the alternative.
The combination does not explicitly teach where the thermostat device is a headless thermostat device wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the thermostat of Leen, with the headless thermostat of Young, because the 

With regard to claim 33, the combination of Leen and Imes teaches the device of claim 25. Leen in the combination further teaches wherein the device comprises an adapter unit coupled to the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is coupled to HVAC (12)), and 
wherein determining that the connection to the local wireless network cannot be established comprises determining that a wireless connection between the adapter unit and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"). 
The combination does not explicitly teach where the thermostat device is a headless thermostat device wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the thermostat of Leen, with the headless thermostat of Young, because the thermostat of Young would predictably be able to provide the same functionality as the thermostat in Leen and result in being to provide input to the HVAC system in a similar way.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119